Citation Nr: 0945686	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  96-30 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for asthma.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from September 1982 to 
September 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision issued in 
November 1995, in which the RO, in pertinent part, denied the 
Veteran's claim for a compensable rating for asthma.  
Subsequently, in a February 1999 rating decision, the RO, in 
pertinent part, assigned a 10 percent rating for asthma, 
effective May 17, 1993.  As this award does not represent a 
total grant of benefits sought on appeal, the claim for an 
increased rating remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

In August 1995, the Board remanded this appeal for further 
development.

In February 2005, the Veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a copy of the transcript is in the record.

In August 2005, the Board remanded this appeal for further 
notice and development to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  It has been returned to the 
Board for further appellate consideration.

As a final preliminary matter, the Board notes that, in the 
August 2008 Board remand, the issue of entitlement to a 
higher initial (compensable) rating for acne  was remanded 
for the issuance of a statement of the case (SOC), and to 
give the Veteran the opportunity to perfect an appeal with 
regard to this issue.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  In compliance with the remand, on September 16, 
2009, the AMC issued an SOC with regard to a higher initial 
rating for acne.  However, the Veteran did not perfect an 
appeal with regard to this issue, and therefore it is not in 
appellate status.  See 38 C.F.R. § 20.302 (2009).




FINDING OF FACT

Since May 17, 1993, the Veteran's asthma has not been 
manifested by asthmatic attacks separated by only 10 to 14-
day intervals with moderate dyspnea on exertion between 
attacks; has not been manifested by Forced Expiratory Volume 
in one second (FEV-1) or Forced Expiratory Volume in one 
second to Forced Vital Capacity) (FEV-1/FVC) of 56 to 70 
percent predicted; nor has it required daily inhalational or 
oral bronchodilator therapy or inhalation and anti-
inflammatory medication.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for asthma 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.96, 4.97, Diagnostic Code 
6602 (1992-2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The United States Court of Appeals for Veterans 
Claims (Court) also had held that at a minimum, adequate VCAA 
notice in an increased rating claim required that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 
Vet. App. 37 (2008) vacated in part by Vazquez-Flores v. 
Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  
In the latter case, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overturned the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily 
life and that VA provide notice with regard to potential 
diagnostic code criteria (element 2).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Pelegrini, 18 Vet. App. at 112.  However, VA's notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Collectively, post-rating letters dated in December 2003, 
August 2005, and May, August and October 2008 provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate her claim for an increased rating, as 
well as what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA, consistent with the statutory and regulatory 
requirements and the holdings in Dingess/Hartman and Vazquez-
Flores I and II.  Further, in the supplemental SOCs (SSOCs) 
issued in February 1999 and April 2004 and an August 2008 
letter, VA set forth criteria for higher ratings for asthma 
and readjudicated the claim, which is sufficient under 
Dingess/Hartman.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the appeal.  Any such error 
is deemed harmless and does not preclude appellate 
consideration of the matter herein decided.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (holding that a party 
alleging defective notice has the burden of showing how the 
defective notice was harmful).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claim.  The Veteran's service treatment records, available 
post-service treatment records, a copy of the hearing 
transcript, and lay and VA physician statements have been 
associated with the record.  Additionally, she has been 
afforded multiple VA examinations.  In the August 2008 
remand, the Board noted that the December 2005 VA examination 
was inadequate because it did not contain pulmonary function 
test (PFT) results needed for evaluation of the Veteran's 
disability.  She was reexamined in June 2009 and PFT results 
were included in the examination report, as such the Board 
finds this latter examination was adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Moreover, in an October 2008 letter, the Veteran was asked to 
identify all other medical providers who have treated her for 
asthma since October 2006.  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  Thus, with respect to the 
Veteran's claim, there is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the appeal.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The rating criteria for respiratory disorders were revised 
twice during the pendency of this appeal, effective October 
7, 1996 and effective October 6, 2006.  Although the criteria 
for rating respiratory disabilities were recently revised 
effective October 6, 2008, these new criteria only apply to 
new claims filed on or after October 6, 2006.  See 71 Fed. 
Reg. 52,457-01(Sept. 6, 2006).  As there is no indication 
that the 1996 revised criteria are intended to have a 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new evaluation criteria, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the Veteran's claim for an increased rating was 
filed prior to October 7, 1996, the Board will consider the 
regulations in effect both prior to and since October 7, 
1996.  It will not consider the October 6, 2006 revisions.  
The Board observes, however, that when an increase is 
warranted based solely on the revised criteria, the effective 
date for the increase cannot be earlier than the effective 
date of the revised criteria.  See 38 U.S.C.A. § 5110(g); 
VAOGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

The "old" criteria, in effect prior to October 7, 1996, 
provided that a 30 percent rating was warranted when 
bronchial asthma was moderate with attacks rather frequent 
(separated by only 10- to 14-day intervals) with moderate 
dyspnea on exertion between attacks.  A 60 percent rating was 
warranted for severe symptoms with frequent attacks of asthma 
(one or more attacks weekly), marked dyspnea on exertion 
between attacks with only temporary relief by medication, 
more than light manual labor precluded.  A maximum 100 
percent rating was warranted for pronounced symptoms with 
asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Under the "revised" rating criteria, which became effective 
on October 7, 1996, a 30 percent rating is warranted when 
there is a FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC 
of 56 to 70 percent, or; daily inhalation or bronchodilator 
therapy, or; inhalation anti-inflammatory medication.  A 60 
percent rating is warranted for FEV- 1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
maximum 100 percent rating is warranted for FEV-1 less than 
40 percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high does corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, Code 6602 (effective October 
7, 1996).

Ratings for coexisting respiratory conditions will not be 
combined with each other; instead, a single rating will be 
assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96 (effective October 
7, 1996).

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the record fails to 
support the assignment of a rating in excess of 10 percent 
for asthma during the entire period under consideration.

Historically, the Veteran was diagnosed with exercise-induced 
asthma in 1982, while stationed in Germany.  She was treated 
on several occasions for asthma after that.  PFTs performed, 
in April 1988, showed positive bronchospasm response to 
exercise and she was placed on a two-week profile.  Later 
that same month, a pulmonary consult revealed that her lungs 
were within normal limits with no wheezing noted.  She was 
taking Proventil which was of value.  At a July 1988 follow-
up, her lungs were noted to be clear to auscultation.  She 
was seen for follow-ups in August and September 1988, and a 
late August 1988 exercise test showed no change in spirometry 
when the Veteran exercised.  The assessment was decrease in 
exercise intolerance without evidence of bronchospasm.  An 
October 1988 chest x-ray was noted to be normal, when she was 
seen in January 1989.  The assessment was exercise tolerance.  
Although the Veteran's lungs were found to be normal on her 
July 1990 separation examination report, the examiner noted 
that she had been diagnosed with exercise-induced asthma in 
1989.  

During a December 1990 VA examination, the Veteran reported 
that she had been using Cromolyn aerosol during asthmatic 
attacks and that her last attack was in October 1990.  The VA 
examiner indicated that no consultation was warranted as her 
asthma was relieved by medication.  On examination, chest 
expansion and breath sounds were normal without wheezing.  
Diagnoses included status-post bronchial asthma, not present 
at the time of examination; adequate chest expansion; usually 
gets attacks during the winter and at night; and often 
relieved with Cromolyn aerosol when needed.  

Based upon the above, service connection was granted, by a 
March 1991 rating decision, and an initial noncompensable 
rating was assigned, as there were no clinical findings 
present on VA examination.  This disability rating remained 
unchanged until a February 1999 rating decision, in which the 
RO resolved all doubt in the Veteran's favor and assigned a 
10 percent rating for asthma, effective May 17, 1993, the 
date of receipt of her increased rating claim.  

During a July 1993 VA examination, the Veteran alleged that 
she had some asthma on-and-off.  Following an examination, 
the diagnoses included status-post history of asthma on-and-
off, normal chest auscultation at time of examination.  

When seen in the VA Medical Center (VAMC) emergency room (ER) 
in January 1995, with complaints of coughing and nasal 
congestion, her lungs showed fair air movement, but some 
wheezing was noted.  She was diagnosed with asthma and an 
upper respiratory infection and Proventil, Azmacort, and 
Biaxin were prescribed.  Three days later, significant relief 
was noted with Albuterol nebulizer.  Her lungs were clear to 
auscultation and the assessment was asthma exacerbation 
resolving.

In a December 1996 statement, a VA allergy clinic physician 
indicated that the Veteran, by history, had multiple 
allergies including contact dermatitis, allergic rhinitis and 
asthma.

VA treatment records after January 1995 through July 1998 
reflect that each time the Veteran was seen and examined, her 
lungs were normal on x-ray studies and clear to auscultation 
on examination, and her asthma was either controlled with 
Albuterol and inhalers as needed or was asymptomatic.

During an August 1998 VA examination, the Veteran complained 
of shortness of breath (SOB) after walking for a block as 
well as at rest.  Since she had stopped exercising, she 
reported that her asthmatic episodes occurred less often; 
however, she continued to have SOB.  The Veteran stated that 
she had used an inhaler for eight years with good response.  
There was no history of hospitalization or intubation.  A 
contemporaneous spirometry was normal and chest x-rays showed 
no abnormalities.  On examination of the lungs, breath sounds 
were within normal limits without rhonchi or crepitation.  
The diagnoses included asthma.  The examiner added that there 
was no evidence of cor pulmonale or of ascites.

During a June 2000 VA examination, the Veteran reported that, 
ever since she was treated for asthma in service, she had 
been using an Albuterol inhaler three to four times a day.  
She stated that her asthma is worse during cold and winter 
days.  On examination, her lungs were clear to auscultation 
and percussion without any rales, rhonchi or wheezes noted.  
She had normal breath sounds.  Her PFTs and chest x-rays were 
within normal limits with no evidence of obstructive or 
restrictive lung disease.  The diagnoses included bronchial 
asthma, exercise-induced, currently inactive.

VA treatment records dated from March 2000 to December 2003 
show that, although the Veteran complained of SOB with rest 
or exertion on a few occasions, her lungs were clear to 
auscultation without wheezing and her asthma was controlled 
with Albuterol and inhalers.  During an exercise stress test 
performed in October 2000, the Veteran stopped after 10 
minutes secondary to leg cramps.  Her exercise capacity was 
deemed to have been 110 percent of predicted, indicating no 
functional impairment and having no exercise-induced angina 
or ischemic ST.  There was no evidence that the Veteran 
suffered any exercise-induced asthmatic-type attack during 
this study.

During a January 2004 VA examination, the Veteran reported 
that she was taking anti-inflammatory medication and used 
inhalers and had SOB after walking one block and at rest, and 
wheezing and chest tightness.  She was worse in the winter 
months and saw her doctor twice a year for her asthma.  Time 
lost from work was estimated at one week.  The Veteran denied 
any episodes of respiratory failure requiring the assistance 
from machines.  On examination, her lungs were normal with 
good air movement.  Breath sounds were symmetrical and clear 
to auscultation and percussion without rhonchi or rales.  
Expiratory phase was within normal limits.  The examiner 
noted that PFT was normal and recorded as: FEV-1 of 94 
percent pre-bronchodilator and of 91 percent post-
bronchodilator and FEV-1/FVC of 85.66 percent pre-
bronchodilator and of 90.84 percent post-bronchodilator.  The 
Veteran's effort was good and DLCO testing was not indicated.  
The diagnoses included bronchial asthma with no sequela 
currently.

At an February 2005 Travel Board hearing, the Veteran 
testified that, whenever she tried to exercise in service, 
she would start wheezing and coughing and that she was placed 
on a profile.  She used Albuterol during the winter months, 
when it was cold or rainy, maybe two or three times a day and 
that she would get SOB when she took stairs.  The Veteran 
testified that she had not lost time from work because of her 
asthma, adding that she used an inhaler before exercising.  

During a December 2005 VA examination, the Veteran reported 
that her asthma was stable and that her last ER treatment was 
in 1995.  She stated that she still had exercise-induced 
asthma and used Albuterol before exercising.  The Veteran 
reported a dry, non-productive cough every morning upon 
awakening, and mild dyspnea along with cough which is worse 
during exertion.  She no longer used Azmacort.  The Veteran 
denied ever requiring the use of oxygen therapy and she had 
never been incapacitated or hospitalized because of her 
asthma.  On examination, her lungs were clear to auscultation 
without rales, rhonchi or wheezing.  The diagnoses included 
exercise-induced asthma, in remission.

Subsequent VA treatment record show that, although the 
Veteran complained of SOB with rest or exertion on a few 
occasions, her lungs were clear to auscultation without 
wheezing or cough and her asthma was controlled with an 
Albuterol inhaler as needed.  During an October 2007 Bruce 
exercise stress test, her exercise capacity was deemed to 
have been 110 percent of predicted, having no exercise-
induced angina or ischemic ST.  There was no evidence that 
the Veteran suffered any exercise-induced asthmatic-type 
attack during this study.  In December 2007, even though, 
chest x-rays were normal and her lungs were clear to 
auscultation and had good air movement, she was started on a 
steroid inhaler.  

At an October 2008 VA examination, the Veteran reported that 
her asthma did not affect her body weight and she denied loss 
of appetite, hemoptysis, cough with purulent sputum, daily 
cough with blood-tinged sputum, and orthopnea.  She 
complained of SOB after walking one city block and with 
moderate activities or during and after exercise.  The 
Veteran reported that she contracted infection easily from 
her respiratory condition, requiring antibiotics periodically 
twice a year, lasting for one week, and requiring bed rest 
and treatment by a doctor at least once.  She denied any 
episodes of respiratory failure requiring assistance from a 
machine or use of outpatient oxygen therapy.  The Veteran 
stated that she has taken two Azmacort daily for ten years 
with minimal response and no side effects.  Treatment has 
also included Albuterol four times a day for 24 years with 
good response and no side effects.  Functionally, she 
indicated that she was unable to run or walk fast and had to 
climb stairs slowly because of SOB.  On examination of the 
lungs, breath sounds were symmetric and might reflect 
radiation of sounds from the middle lung field on the left 
side.  No rhonchi or rales were noted.  Expiratory phase was 
within normal limits.  PFTs were not done because the 
Veteran's effort was poor and post-bronchodilator testing was 
not performed because she had just used her Albuterol before 
the examination.  Even so, the examiner added that there was 
no discrepancy between the PFT findings and the clinical 
examination and a DLCO was not done as the PFT results were 
sufficient to evaluate the Veteran's pulmonary status.  Chest 
x-ray was within normal limits.  The Veteran's diagnosis of 
asthma was continued and noted to be stable on medication.  
The examiner added that daily use of two inhalers to prevent 
exacerbation should be continued.  She did not have any 
complications such as cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension or chronic respiratory 
failure with carbon dioxide retention.  Functional 
limitations were attributed to the Veteran's low back 
disability.

At a June 2009 VA examination, the Veteran denied any cough 
and reported that SOB began after walking one block or four 
minutes of stair climbing.  She used Albuterol as needed, 
when she knows she is going to be exercising.  Her asthma 
attacks had not changed in severity or frequency.  PFT 
results for pre-bronchodilator testing were recorded as: FEV-
1 of 91 percent predicted and FEV1/FVC of 82 percent 
predicted.  There was no post-bronchodilator response.  DLCO 
was 90 percent predicted.  Following examination, the 
examiner indicated that the Veteran's exercise-induced asthma 
was stable and well-controlled with Albuterol as needed; PFTs 
showed a slight restrictive process but with preserved DLCO; 
and otherwise she was asymptomatic, so likely this 
restriction was secondary to obesity.

Generally, during the period under consideration, the Veteran 
has denied cough.  Although she complained of SOB with rest 
or exertion on a few occasions, her lungs were clear to 
auscultation without wheezing or cough and her asthma was 
controlled with Albuterol inhaler as needed.  During October 
2000 and October 2007 exercise stress tests, her exercise 
capacity was deemed to have been 110 percent of predicted, 
indicating no functional impairment and having no exercise-
induced angina or ischemic ST.  There was no evidence that 
the Veteran suffered any exercise-induced asthmatic-type 
attack during these studies.  Chest x-rays have been within 
normal limits.  The Veteran testified that she had not lost 
time from work because of her asthma, adding that she used an 
inhaler before exercising.

Under the old criteria, a higher rating is assignable for 
moderate disability with attacks rather frequent (separated 
by only 10- to 14-day intervals) with moderate dyspnea on 
exertion between attacks.  In connection with VA 
examinations, although the Veteran has stated that she has 
asthma attacks with exercise, the medical evidence of record 
does not confirm the severity required for a 30 percent 
rating.  Rather, the last ER visit was in January 1995 and 
resolved with treatment.  Otherwise, the records show that 
the Veteran has been treated sporadically over the years by 
VA physicians for exacerbations of her asthma and even she 
has admitted that her asthma is stable and controlled with 
inhalers and that generally she is seen every six months for 
her asthma.  Any complications such as cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension or chronic 
respiratory failure with carbon dioxide retention have not 
been noted.  The Veteran has reported that her asthma did not 
affect her body weight and she denied loss of appetite, 
hemoptysis, cough with purulent sputum, daily cough with 
blood-tinged sputum, and orthopnea.  The prescription of 
anti-inflammatories and functional limitations has been 
attributed to the Veteran's low back disability.  The Veteran 
denied ever requiring the use of oxygen therapy and she had 
never been incapacitated or hospitalized because of her 
asthma.  Because the preponderance of the evidence does not 
indicate that the Veteran's asthma is of sufficient severity 
to warrant a higher, 30 percent disability rating, an 
increase above 10 percent under the old Diagnostic Code 6602 
is not warranted.

Similarly, a higher rating is not warranted using the revised 
criteria, under which a 30 percent is assigned for FEV-1 of 
56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, 
or; daily inhalation or bronchodilator therapy, or; 
inhalation anti-inflammatory medication.  In this case, the 
PFTs reflect that the Veteran is properly rated as 10 percent 
disabling under the revised rating criteria.  The VA PFTs 
have been mostly within normal limits during the period under 
consideration.  None of the Veteran's PFT results have 
approached 80 percent predicted during the time period under 
consideration.  Moreover, she generally used inhalers on an 
as needed basis and has not been under daily inhalation or 
bronchodilator therapy or inhalation anti-inflammatory 
medication for her asthma.  Therefore, a 30 percent 
disability rating under the revised criteria is not warranted 
as there is no evidence that the Veteran had an FEV-1 or a 
FEV-1/FVC of 56 to 70 percent of the predicted value.  The 
Veteran was noted to use Azmacort and Albuterol inhalers.

In addition, the record does not show that she has had to 
visit a physician at least monthly for required care of 
exacerbations.  Also, she has not undergone intermittent 
courses of systemic corticosteroids, at least three times a 
year.  In short, her symptomatology is more consistent with 
the criteria set forth for a 10 percent rating under the 
revised criteria.  

Thus, the Board concludes that the Veteran's asthma is best 
represented by a 10 percent rating under either the old or 
the revised rating criteria.  Overall her asthma is mild in 
nature and shows good response to use of inhalers; PFT 
results essentially show FVC and FEV readings that more 
clearly approximate the 10 percent rating under Diagnostic 
Code 6602.  Also, the number and severity of asthma attacks 
which would warrant an increased evaluation under the old or 
the revised criteria are not demonstrated.

IV.  Other Considerations

Also considered by the Board is whether the Veteran's asthma 
warrants referral for extraschedular consideration.  The 
above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's asthma reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than the 10 percent rating 
already assigned on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication that her asthma 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for the period 
under consideration.  Although she reported at a January 2004 
VA examination that she had lost an estimated one week from 
work during the year due to her asthma, the Veteran later 
testified that that she had not lost time from work because 
of her asthma.  Such amount of lost time from work is clearly 
contemplated by a 10 percent rating.  VA examiners have 
indicated that her SOB and functional impairment are related 
to her obesity and service-connected low back disability, not 
her asthma.  Moreover, the Veteran has denied ever requiring 
the use of oxygen therapy and she had never been 
incapacitated or hospitalized because of her asthma, so as to 
otherwise render impractical the application of the regular 
schedular standards.  Accordingly, referral for 
extraschedular consideration is not warranted at this time.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence 
of evidence of such factors, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that the record is negative for 
evidence that the Veteran is unemployable due to her asthma.  
In fact, in a February 2009 rating decision, the RO found her 
to be unemployable due to her service-connected posttraumatic 
stress disorder and assigned a 100 percent schedular rating.  
Therefore, remand or referral of a claim for a total rating 
due to individual unemployability (TDIU) is not necessary 
under the Court's ruling in Rice v. Shinseki, 22 Vet. 
App. 447 (2009).


ORDER

A rating in excess of 10 percent for asthma is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


